DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/14/2022 has been entered and acknowledged by the Examiner.
Claims 1-33 are pending in the instant application.

Terminal Disclaimer
Receipt is acknowledged of a timely approved Terminal Disclaimer. 

Double Patenting
Claims 1-4, 6-9, 11-14 , 16-20 and 22-33 were previously rejected under non-statutory double patenting over claims 1-56 of US Patent No. 10,401,690 and claims 1-31 of Patent No. 10,914,991. In light of the filing of the above approved Terminal disclaimer, those rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1, 12 and 25,  the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, 12 and 25 and specifically comprising the limitation of “wherein the cell unit is an optical device suitable for a user to look through, and wherein the cell unit does not include periodic structures that cause diffraction” including the remaining limitations.
	Claims 2-11, 13-24 and 26-33 are allowable, at least, because of their dependencies.
	Examiner Note: Furakawa et al (US PG Pub. No. 2002/0018173, previously cited) discloses, at least in figure 5: A cell unit (between SW1 or SW5 or SW9 or Sw13) comprising: first (sh1/s1, ¶ [0276], the text
calls them  sh1 and 2 (sheets 1 and 2}, the drawings. shows s1 and s2} and second
substrates (sh2/s2) separated by a controlled distance maintained by spacers (3. ¶
[0246)) within the cell unit (between the sealing walls (sw)}, filled with an electro-optic
material (LC shown, (¶ [0246)} and enclosed by a border seal (sw),¶ [0262)) , said cell
Unit produced using a method of manufacture comprising: providing two sheets of
material (s1 and s2 in dwg) to form the first and second substrates wherein at least one
of the sheets is flexible (s2 is shown bent, depositing the electro-optic material (LC) on
at least one said substrate (s1, shown already deposited in fig. 5), and roll-filling the cell
by using one or more lamination rollers (the roller is shown on top of S2 but not labeled,
see ¶ (0116)) to pair the first and second substrates to within the controlled distance of
each other (see first cell between two SW1's) and filling said controlled distance with
said electro-optic material (as shown in figure 5, the LC is overfilled so that if will fill the
controlled distance established by the spacers)}..
	The cell of Furakawa is a normal liquid crystal cell in a display device which cannot be looked through without considerable, distortion. Furthermore, the spacers as shown in figure 5 are patterned periodic structures and would cause diffraction patterns and distortion.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879